                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-50-FDW

CHRISTOPHER LEE MICHELSON,                )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                          ORDER
                                          )
VAN DUNCAN, et al.,                       )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on pro se Plaintiff’s Notice to Voluntarily Dismiss

his Claims Against Defendant Mike Lamb, (Doc. No. 154), and Notice of Inquiry, (Doc. No. 156).

       Plaintiff’s Notice to Voluntarily Dismiss was docketed on June 13, 2019 stating verbatim

“Please remove Defendant Mike Lamb from Plaintiff Christopher Lee Michelson’s above case at

once?” (Doc. No. 154 at 1). On June 20, 2019, the Court entered an Order construing the Notice

as a Motion for Voluntary Dismissal against Defendant Lamb without prejudice pursuant to Rule

41(a)(2), and provided Defendants the opportunity to respond. (Doc. No. 155). No response was

filed. Therefore, the Motion will be granted and the Clerk of Court will be instructed to terminate

Defendant Lamb from this case.

       Plaintiff’s Notice of Inquiry docketed on July 3, 2019, asks the Court whether he can

appeal, in part, the Court’s June 3, 2019 Order. Plaintiff appears to be requesting legal advice from

the Court. However, the Court may not provide any legal advice. The Notice of Inquiry will

therefore be denied.

       IT IS THEREFORE ORDERED that:

       1. Plaintiff’s Notice to Voluntarily Dismiss his Claims Against Defendant Mike Lamb,

                                                 1
                             (Doc. No. 154), is GRANTED.

                          2. Plaintiff’s Notice of Inquiry, (Doc. No. 156), is DENIED.

                          3. The Clerk of Court is instructed to terminate this action as to Defendant Lamb.




Signed: October 1, 2019




                                                                  2
